                    Case 1:18-cv-01979-ACA Document 27 Filed 06/26/20 Page 1 of 1                                                   FILED
                                                                                                                        2020 Jun-26 PM 02:41
                                             UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                 Northern District of Alabama                                               N.D. OF ALABAMA
                                                       Office of the Clerk
                                             Hugo L. Black United States Courthouse
                                               Room 140, 1729 5th Avenue North
                                                 Birmingham, Alabama 35203
                                                         (205) 278-1700
June 26, 2020

Dave Smith, Clerk of Court
U.S. Court of Appeals, 11th Circuit
56 Forsyth Street, N.W.
Atlanta, GA 30303                                    U.S.D.C. No. 1:18-cv-1979
                                                     U.S.C.A. No. NEW APPEAL
                                                     IN RE:Holt v Kyocera Document Solutions Alabama, LLC

Enclosed are documents regarding an appeal in this matter. Please acknowledge receipt on the enclosed copy of this transmittal.

X       Certified copy of Notice of Appeal, Docket Entries and Judgment/Order and Opinion appealed from enclosed. Please check
        if judgment was oral:

        Certified record supplemental record on appeal consisting of: volume(s) of pleadings, etc.; volume(s) of transcripts;

X       First Notice of Appeal? YES          Dates of other Notices:

        The following materials SEALED in this court (order enclosed) consisting of:

        Original papers (court file) and certified copy of docket entries per USCA request.

X       There was no hearing from which a transcript could be made.

        Copy of CJA Form 20 or District Court order appointing counsel.

X       The appellant docket fee has been paid.      Date Paid: 6/26/2020

        The appellant has been leave to appeal in forma pauperis and a request for certificate of appealability (order enclosed).

X       The Judge/Magistrate Judge appealed from is: Annemarie Carney Axon

        The Court Reporter is:

        This is a BANKRUPTCY APPEAL. Please send notice of final order and/or opinion to: Scott W. Ford, Acting Clerk, U.S.
        Bankruptcy Court, 1800 5th Avenue North, Birmingham, Alabama 35203.

        This is a DEATH PENALTY appeal.

        Appellant having failed to cure procedural defects re: appeal fee, the appeal is due to be DISMISSED.

        Other:

xc: Counsel                                 Sharon Harris, Clerk

                                            By: s/ K. Kimbrough
                                                     Deputy Clerk
